                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEFFREY H. EASTMAN,                             )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 18-cv-602-RJD
                                                )
VENERIO SANTOS, et al.,                         )
                                                )
       Defendants.                              )

                                              ORDER

DALY, Magistrate Judge:

       This matter is before the Court to address several pending motions filed by the parties

(Docs. 174, 176, 184, 185, 189, 192, 193, 200, 203, 212). The Court has reviewed the motions

and any responses thereto, and sets forth its rulings as follows.

1.     Defendant IDOC’s Motion to Withdraw Admissions (Doc. 174)

       On April 1, 2019, Defendants received Plaintiff’s second requests for written discovery,

including requests for admissions. Defendants sought to extend their time to respond to these

requests on April 26, 2016 and May 24, 2019. Defendants’ motions were granted, and they were

to respond to Plaintiff’s second set of written discovery by June 21, 2019 (Doc. 100). In the

Court’s Order, it indicated that no further extensions were likely to be granted. On May 16, 2019,

before Defendants’ response to Plaintiff’s second set of written discovery was due, Plaintiff

propounded a third set of discovery requests on Defendants. On June 21, 2019, Defendants

Downs, Johnson, Kink, Krebs, Lahr, McAbee, Stock, Walker, Wegman, and Zelasko responded to

Plaintiff’s second set of interrogatories and requests to admit. Defendant IDOC never responded

to Plaintiff’s second requests for admissions and notes they are deemed admitted pursuant to Rule

                                            Page 1 of 7
36(b). IDOC does not ask that those admissions be withdrawn.

        On May 16, 2019, while Plaintiff’s second written discovery requests were pending,

Plaintiff propounded a third set of discovery requests on Defendants, including requests for

admissions. Defendants asked the Court to enter a protective order requiring them to only

respond to Plaintiff’s second requests (Doc. 116). Defendants’ motion for a protective order was

denied, and they were directed to provide responses to Plaintiff’s third set of discovery request by

September 30, 2019 (Doc. 141). Counsel for IDOC explains that due to an error, a motion

requesting additional time to respond to this request was not filed. IDOC asks that the Court

withdraw its admissions to Plaintiff’s third set of requests to admit due to their failure to respond.

Defendant IDOC asserts that its admissions were not intentional and allowing the parties to resolve

this matter on the merits serves the interests of justice.

        Defendant Illinois Department of Corrections (“IDOC”) moves to withdraw its admissions

as to Plaintiff’s third set of admissions. Pursuant to Federal Rule of Civil Procedure 36(b), an

admission may be withdrawn “if it would promote the presentation of the merits of the action and

if the court is not persuaded that it would prejudice the requesting party in maintaining or

defending the action on the merits.” Defendant IDOC contends that if the admissions stand, it

would likely be precluded from presenting its defense in this matter. Defendant also contends

Plaintiff would not be prejudiced by allowing the withdrawal as Plaintiff has not sought summary

judgment or filed any other motion in reliance on the admissions. Plaintiff agrees, indicating he

does not object to allowing Defendants to withdraw their admissions (Doc. 191).

        Finding that withdrawal of the admissions at issue would promote the presentation of the

merits of this action and would not prejudice Plaintiff, the Court GRANTS Defendant’s motion.

Defendant IDOC shall respond to Plaintiff’s third set of requests for admissions instanter.
                                         Page 2 of 7
2.     Defendant IDOC’s Motion for Extension of Time to Respond to Plaintiff’s Second
       and Third Set of Interrogatories (Doc. 176)

       Defendant IDOC asks for additional time, up to and including November 27, 2019, to

respond to Plaintiff’s second and third set of interrogatories. Defendant’s responses to Plaintiff’s

second set of interrogatories were due by June 21, 2019 (see Doc. 100), and its responses to

Plaintiff’s third set of interrogatories were due by September 30, 2019 (see Doc. 141). Plaintiff

does not object to Defendant’s request (Doc. 191). Because it appears there was confusion on the

part of Defendant IDOC as to what discovery requests remained pending and when responses to

the same were due, the Court finds good cause to allow additional time for IDOC to respond to

discovery. Accordingly, Defendant IDOC’s motion is GRANTED. The deadline that IDOC

sought, November 27, 2019 has passed. Accordingly, Defendant IDOC shall file a notice with

the Court by January 24, 2020 indicating whether it has already served its responses to Plaintiff’s

second and third set of interrogatories. If IDOC has not already served its responses, it shall do so

by January 31, 2020.

3.     Plaintiff’s Motion to Apply Mailbox Rule/Allow for Late Filing (Doc. 184)

       Plaintiff asks the Court to consider documents placed in the mail on November 6, 2019 to

be timely filed before the November 8, 2019 deadline. Although Plaintiff has not identified

which deadline or documents are at issue, it appears he seeks leave to file his motion for summary

judgment on November 18, 2019, beyond the November 8, 2019 dispositive motion deadline.

Plaintiff’s motion is GRANTED.          The Court will accept Plaintiff’s motion for summary

judgment (Doc. 186) as timely.

4.     Plaintiff’s Motion to Introduce Photographs as Additional Evidence, in Response to
       Defendant’s Response to Court Order (Doc. 185)

       In this motion, Plaintiff explains he was recently provided with photographs of his feet and
                                            Page 3 of 7
ankles. Plaintiff asks that the Court enter the photographs in evidence, and sanction Defendants

for falsely representing they did not possess photographs in response to his written discovery

requests.

       The Court will consider these photographs as supplemental evidence related to Plaintiff’s

summary judgment filings.       The Court, however, declines to enter any sanctions against

Defendants. In response to Plaintiff’s discovery requests, Defendants objected to requests for

photographs, and, subject to that objection, referred Plaintiff to his medical records, indicating the

records would contain any photographs of Plaintiff’s feet and ankles. There is no indication that

Defendants’ response was in bad faith and there is no basis for sanctions. Accordingly, Plaintiff’s

Motion is GRANTED IN PART AND DENIED IN PART.

5.     Defendant Santos’ Motion for Leave to File Additional Pages (Doc. 189)

       Defendant Santos asks for leave to file a 23-page response to Plaintiff’s cross motion for

summary judgment filed on October 21, 2019. Defendant’s Motion is GRANTED. The Court

will consider the additional pages filed by Defendant Santos in response to Plaintiff’s summary

judgment motion.

6.     Plaintiff’s Motion to Admit Newly Discovered Evidence (Doc. 192)

       In this motion, Plaintiff indicates he was recently provided six additional photographs of

his custom orthotic corrective braces. Plaintiff explains he did not have these photographs at the

time he filed his motion for summary judgment and asks that they be incorporated into his

motions. Defendants did not respond to this motion. The Motion is GRANTED. The Court

will consider these six photographs as supplemental evidence related to Plaintiff’s summary

judgment filings.


                                            Page 4 of 7
7.     Plaintiff’s Motion to Set Separate Scheduling Order for Defendant Stephen Ritz, and
Nullify Dispositive Motions filed by Plaintiff as “Premature”, or Toll Response Deadline
(Doc. 193)

       Plaintiff asks that the Court either dismiss Defendant Ritz’s motion for summary judgment

without prejudice as “premature,” or toll Plaintiff’s deadline to respond because he was not able to

conduct discovery with this Defendant prior to the motion for summary judgment being filed.

Plaintiff correctly explains that Dr. Ritz was added as a defendant in this matter on August 29,

2019. Dr. Ritz timely filed his answer on November 4, 2019, after discovery closed on October

11, 2019.   Dr. Ritz filed his motion for summary judgment on November 8, 2019, and Plaintiff’s

response was due by December 12, 2019. Plaintiff now asserts he cannot respond to Defendant’s

motion without conducting discovery. Defendant asks the Court to deny Plaintiff’s motion,

asserting it is unnecessary in light of the allegations against Dr. Ritz and would unnecessarily

delay the proceedings.

       Plaintiff’s Motion is GRANTED. Plaintiff shall be allowed to conduct limited discovery

as to Defendant Dr. Ritz. Any such discovery must be completed by February 28, 2020.

Accordingly, if Plaintiff seeks to propound written discovery, any such requests must be served on

Defendant by January 29, 2020.          Plaintiff shall respond to Defendant Ritz’s motion for

summary judgment by March 13, 2020.

8.    Plaintiff’s Motion to Stay Proceedings/Extend Deadline for Counter-Response to
Defendant Santos’ Response for Further Discovery (Doc. 200)

       Plaintiff asks that the Court allow him to engage in further discovery to obtain more

information from Dr. Doug Richie, Jr., who authored an online article submitted by Defendant Dr.

Santos in response to Plaintiff’s motion for summary judgment. Plaintiff explains it is in the

interest of justice to allow Dr. Richie, whom he characterizes as a new “medical expert,” to provide

                                           Page 5 of 7
further information on the custom corrective braces that Plaintiff currently wears. Defendants

Ritz and Santos explain that the article was not disclosed in discovery, is cumulative with other

evidence, and is submitted only for the general proposition that there is publicly available

commentary by podiatrists that Ankle and Foot Orthosis (“AFO”) braces are used for adult flat

feet. Defendants clarify that the article was not submitted as expert testimony regarding the

treatment of Plaintiff, but rather, was submitted to rebut Plaintiff’s assertion that Dr. Santos knew

AFO braces were “useless” for treating flat feet.

       The Court may consider as evidence properly authenticated and admissible documents or

exhibits when considering a motion for summary judgment. Szymankiewicz v. Doying, 187 F.

App’x 618, 622 (7th Cir. 2006) (citations omitted). “To be admissible, documents must be

authenticated by an affiant through whom the exhibits could be admitted into evidence.” Id.

Because the article submitted by Defendant Dr. Santos was not properly authenticated and the

Court cannot determine a basis on which it would be admissible into evidence, the Court will not

consider the same. Accordingly, Doc. 190-1 is STRICKEN. As the Court will not consider the

article authored by Dr. Richie, Plaintiff’s motion to stay proceedings to engage in further

discovery regarding Dr. Richie is DENIED.

9.     Plaintiff’s Motion to Allow Third-Party to Introduce Supplemental Evidence (Doc.
203)

       Plaintiff asks that the Court consider video downloaded by his mother, Janet Beppler, from

the website noted in the article authored by Dr. Richie at Doc. 190-1. Because said document is

stricken and will not be considered by the Court, Plaintiff’s motion is DENIED. The Court also

notes the video Plaintiff seeks to provide the Court suffers from the same defects outlined above

with regard to Dr. Richie’s article.

                                            Page 6 of 7
10.    Plaintiff’s Motion for Extension of Time to Reply to Doc. 190 (Doc. 212)

       Plaintiff asks the Court for an additional 30 days to file a reply to Defendant Dr. Santos’

response to his cross-motion for summary judgment. Defendant Santos’ response was filed on

November 25, 2019. Plaintiff has had sufficient time to draft a reply, which is limited to 5-pages

in length. Out of an abundance of caution, the Court will provide Plaintiff a brief extension, but

he has not shown good cause for a 30-day extension of time. Plaintiff’s reply, if any, shall be filed

by February 3, 2020. The Court reminds Plaintiff that pursuant to Local Rule 7.1(c), reply briefs

are not favored and should be filed only in exceptional circumstances. The party filing the reply

brief must state the exceptional circumstances.

IT IS SO ORDERED.

DATED: January 22, 2020


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 7 of 7
